DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of invention group II, claims 6-17 in the reply filed on 12/09/2020 is acknowledged.  The traversal is on the ground(s) that claims 1 and 18 have similar limitations as claim 1.  This is not found persuasive because claim 1 recites specific structures of an aerial vehicle; and claim 18 recites a method to control an aerial vehicle which are outside the scope of the invention group II, which directs to just a propeller. The requirement is still deemed proper and is therefore made FINAL.
Claims 1-5 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/09/2020.
	As such, claims 6-17 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 6-9 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mingree (9,404,642).
Pingree discloses a propeller, comprising: at least one propeller blade 412-1 (Fig. 4B) coupled to and rotated by a motor 425-1; at least one modifiable section 414-1 associated with at least one surface or edge of the at least one propeller blade; wherein the at least one modifiable section is configured to adjust the at least one propeller blade between a first configuration and a second configuration (col. 7, lines 34-42); wherein the first configuration is associated with a first torque and the second configuration is inherently associated with a second torque that is different from the first torque.
Regarding claim 7, the at least one modifiable section comprises at least one flap 414-1 configured to be deployed from the at least one surface or edge of the at least one propeller blade.
Regarding claim 8, the at least one flap comprises a hinge configured to pivot the at least one flap relative to the at least one surface or edge of the at least one propeller blade (the hinge 520 is shown in Fig. 5B).
Regarding claim 9, the at least one modifiable section comprises a rotatable section of the propeller blade (Fig. 4B).
Regarding claim 15, further comprising: at least one actuator (torsion spring; col. 9, lines 31-32) configured to actuate the at least one modifiable section between the first configuration and the second configuration.

s 6, 9 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sutton (9,464,532).
Sutton discloses a propeller, comprising: at least one propeller blade 102’ (Fig. 1) coupled to and rotated by a motor (not shown); at least one modifiable section 414-1 associated with at least one surface or edge of the at least one propeller blade; wherein the at least one modifiable section 112 (Figs. 3A-3C) is configured to adjust the at least one propeller blade between a first configuration and a second configuration; wherein the first configuration is associated with a first torque and the second configuration is inherently associated with a second torque that is different from the first torque (col. 3, lines 42-45).
	Regarding claim 9, the at least one modifiable section comprises at least one protrusion 112 configured to be extended from the at least one surface or edge of the propeller blade.
	Regarding claim 15, at least one actuator configured to actuate the at least one modifiable section between the first configuration and the second configuration (by evidence of different deployable positions in Figs. 3A-3C).

Claims 6 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernhardt et al. (2018/0105257).
Bernhardt discloses a propeller 400 (Figs. 4, 5), comprising: at least one propeller blade 404 coupled to and rotated by a motor (not shown); at least one modifiable section (the whole blade section) associated with at least one surface or edge of the at least one propeller blade; wherein the at least one modifiable section is configured to adjust the at least one propeller blade between a first configuration (Fig. 4) and a second configuration (Fig. 5); wherein the first 
	Regarding claim 11, the at least one modifiable section comprises at least one expandable section on the at least one surface or edge of the propeller blade (Figs. 4, 5).
	Regarding claim 12, the at least one modifiable section comprises at least one of a flexible material (col. 7, lines 7-20).
	Regarding claim 13, the at least one expandable section is associated with at least one expandable bladder 204 within the propeller blade (col. 7, lines 10-11).
	Regarding claim 14, the first configuration is associated with normal operation of an aerial vehicle comprising the propeller, and the second configuration is associated with degraded operation of the aerial vehicle comprising the propeller (air density and pressure decreases at high altitude which causes degraded operation of the vehicle; and the propeller blades are adjusted to compensate for the degraded operation; column 9, lines 51-56).
	Regarding claim 15, at least one actuator (pumps; col. 4, lines 37-40) is configured to actuate the at least one modifiable section from the first configuration to the second configuration in response to detecting degraded operation of the aerial vehicle.
	Regarding claim 16, the at least one actuator is configured to actuate the at least one modifiable section from the first configuration to the second configuration in response to detecting degraded operation of the aerial vehicle (air density and pressure decreases at high altitude which causes degraded operation of the vehicle; and the propeller blades are adjusted to compensate for the degraded operation; column 9, lines 51-56; Fig. 19).
	Regarding claim 17, the at least one actuator (a pump) inherently comprises a motor.

Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
Bussom et al. (7,757,992), Maucher et al. (EP 2 535,269) and Tsukahara et al. (6,467,732) are cited to show different propellers with modifiable blade sections.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Sosnowski, can be reached at (571) 270-7944. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745